331 S.W.3d 738 (2011)
Donald Lee YOUNG, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94742.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
*739 Donald Lee Young, Cameron, MO, Acting Pro Se.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, For Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Donald Lee Young appeals from the motion court's judgment dismissing, pursuant to Rule 29.15,[1] his Second Rule 27.26 Motion to Set Aside Conviction (post-conviction motion). We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 29.15(j). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2010).
NOTES
[1]  Unless otherwise indicated, all references to Rule 27.26 are to Mo. R.Crim. P. 1984 and all references to Rule 29.15 are to Mo. R. Crim. P.1995.